Citation Nr: 0009736	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-82 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1952 to June 1954.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen claims of 
entitlement to service connection for a bilateral foot 
disorder and bilateral hearing loss.  In a December 1997 
decision, the Board determined that the veteran had not 
submitted new and material evidence to reopen his claims.  
The veteran appealed that decision to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter referred to as the Court).  
In a June 1999 decision, the Court vacated and remanded the 
Board's decision for readjudication based on the decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran, through his representative, has filed a Notice 
of Disagreement (NOD) with the RO's April 1997 rating 
decision in which it determined that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a back disorder.  That 
issue is the subject of the Remand part of this decision.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the Board denied 
entitlement to service connection for hearing loss and a 
bilateral foot disorder.

2.  Since the Board's September 1993 decision, the veteran 
has submitted new evidence which bears directly and 
substantially on the issue of whether he incurred hearing 
loss disability as a result of noise exposure during his 
active military service.

3.  The record contains some competent medical evidence to 
show that the veteran has current disability from hearing 
loss.

4.  The record contains the veteran's statements concerning 
his in-service exposure to acoustic trauma in combat during 
his active military service.

5.  The record contains some competent medical evidence to 
suggest a nexus between the veteran's current hearing loss 
disability and noise exposure during his active military 
service.  

6.  Since the Board's September 1993 decision, the evidence 
which has been submitted pertinent to the claim for service 
connection for bilateral foot disorders is cumulative and 
redundant of evidence already of record and previously 
considered by agency decisionmakers, and is not probative of 
whether the veteran's current disability from bilateral foot 
disorders is related to a disease or injury he sustained 
during his active military service.


CONCLUSIONS OF LAW

1.  The Board's September 1993 decision which denied 
entitlement to service connection for hearing loss and 
bilateral foot disorders is final.  38 U.S.C.A. § 7103 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  Since the Board's September 1993 decision, the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for bilateral hearing 
loss is well grounded. 38 U.S.C.A. §§ 5107 (West 1991).

4.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
foot disorders.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The veteran contends that he has current disability from 
hearing loss as a result of exposure to artillery noise 
during his combat service in Korea.  He also contends that he 
has current disability from bilateral foot disorders which he 
incurred as a result of wearing poorly fitted boots during 
his active duty service.  The veteran's contentions include 
the assertion that he has submitted new and material evidence 
to reopen such claims.

In a September 1993 decision, the Board disallowed the 
veteran's claim of entitlement to service connection for a 
hearing loss and a bilateral foot disorder.  The veteran did 
not appeal that decision and it is final.  38 U.S.C.A. § 7103 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).  The 
claim can be reopened only with the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The new 
and material evidence must be presented or secured since the 
time that the claim was finally disallowed on any basis, 
rather than since the time that the claim was last disallowed 
on the merits.  See Evans, supra.  If new and material 
evidence has not been submitted, the Board does not need to 
address the merits of the claims.  Sanchez v. Derwinski, 2 
Vet. App. 330 (1992).  In determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).

I.  Hearing Loss

The pertinent evidence contained in the claims folder at the 
time of the Board's September 1993 decision included lay 
statements from long-time acquaintances of the veteran to the 
effect that he had long standing hearing difficulty, the 
onset of which was during or soon after his separation from 
service.  The record also contained a statement from a 
private physician which indicated that the doctor had treated 
the veteran in 1955 for "dizziness and ear trouble."  
Another physician indicated in a statement dated in November 
1986 that the veteran had bilateral high frequency 
sensorineural hearing loss.  The veteran testified in March 
1991 that he was assigned to an artillery battery during the 
entire 16 months he served in Korea during the Korean War and 
was often exposed to prolonged artillery noise.  In February 
1992, the veteran submitted a statement from the physician 
who diagnosed his hearing loss in 1986.  The physician stated 
that the veteran's hearing loss was consistent with exposure 
to excessive noise.

In its September 1992 decision, the Board found that the 
veteran's claim for service connection for hearing loss was 
well grounded.  Addressing the merits of the claim, the Board 
found that the veteran's current disability from hearing loss 
was not related to any disease or injury he incurred during 
his active military service, including acoustic trauma.  In 
part, the Board noted that ". . . combat related acoustic 
trauma is not the only cause of defective hearing and the 
veteran had worked as a newspaper pressman for many years 
after service."

The evidence received since the Board's September 1993 
decision which is pertinent to the claim for service 
connection for hearing loss consists of written statements 
submitted by the veteran and a letter from a representative 
of a former employer.  In the aforementioned letter, a 
company representative reported that the veteran had worked 
for a newspaper from 1959 to 1991.  His job location was on 
the top floor of the building, well away from the noise of 
the press room, which was located on the bottom floor of the 
building.

The Board finds that the aforementioned letter is new, as it 
had not previously been considered by agency decisionmakers.  
In light of the evidence that the veteran's hearing loss is 
consistent with the kind caused by noise exposure, such 
evidence is material, as it bears directly and substantially 
on the issue of whether the veteran was exposed to noise 
after his separation from service.  Therefore, the claim for 
service connection for hearing loss is deemed reopened.

The next question to be addressed is whether the claim for 
service connection for hearing loss is well grounded.  The 
law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The record contains some evidence that the veteran has 
current disability from hearing loss.  As defined by 
regulation, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Although no evidence of later hearing test results was 
submitted with the reopened claim, the record contains the 
report of August 1992 VA audiometric testing.  This shows 
that the speech recognition score using the Maryland CNC Word 
List was 100 percent in the right ear and 52 percent in the 
left ear, which clearly meets the definition of hearing loss 
for the left ear.  The pure tone thresholds also appear to 
meet the regulatory definition of hearing loss for both ears; 
however, the frequencies are designated by letters rather 
than by Hertz.  Assuming that the reported thresholds include 
the frequencies listed in 38 C.F.R. § 3.385, the Board 
concludes that the record contains some evidence of current 
hearing loss disability.

Further, the record contains credible evidence that the 
veteran was exposed to artillery noise during his active 
service.  As discussed above, the veteran has testified in 
1991 and has submitted numerous written statements to the 
effect that he sustained acoustic trauma from artillery fire 
in combat.  The veteran's statements are sufficient evidence 
of an inservice injury, i.e., acoustic trauma, for the 
purpose of a well-grounded claim.

Finally, the record contains competent medical evidence that 
his current disability from hearing loss is consistent with 
noise exposure.  A statement dated in July 1991 from 
Francisco G. Moreno, M.D., indicates that the veteran has 
high frequency sensorineural hearing loss which is consistent 
with exposure to excessive noise.  This is sufficient 
evidence of this element for the purpose of a well-grounded 
claim.

The three elements of the Caluza analysis are satisfied.  The 
Board finds the veteran's claim is at least plausible, and 
concludes that the claim is well grounded.  Nonetheless, 
additional development of the evidence is necessary before 
adjudication of the claim on the merits.  This matter will be 
remanded, as discussed below.

II.  Bilateral Foot Disorders

The veteran contends that he has current disability from foot 
disorders as a result of wearing poorly fitted boots during 
his active military service.  He testified during a hearing 
in March 1991 that his feet were injured during his basic 
training as a result of wearing poorly fitted boots and 
participating in long marches with heavy gear.  The veteran 
did not attribute his current foot disability to 
circumstances he encountered in battle.  He told the hearing 
officer that the earliest post-service treatment he had for a 
foot disorder was in either 1959, 1960, or 1961.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment of a foot 
disorder during his active military service except for 
paronychia of the left great toe in September 1953.  
Paronychia is defined as "inflammation involving the folds 
of tissue surrounding the nail."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1235 (28th ed. 1994).  The toenail 
disorder was treated with penicillin and a dry dressing.  A 
report of medical examination dated two days prior to the 
veteran's separation from service indicated that the veteran 
had had no significant or interval history.  No defects or 
diagnoses were reported.  An examiner reported that the 
veteran's feet were clinically normal.

In a claim filed in August 1990, the veteran reported that he 
had had treatment for a foot disorder soon after his 
separation from service.  However, the earliest dated medical 
records contained in the claims folder were made more than 20 
years after the veteran's separation from service.

The evidence submitted both before and after the Board's 
September 1993 decision indicates that the veteran has 
current disability from foot disorders.  Further, the 
evidence submitted both before and after that decision 
contains opinions from foot care professionals to the effect 
that the veteran's current foot-related disability is somehow 
related to the poorly fitting boots the veteran wore during 
his service.  The evidence submitted after the September 1993 
Board decision is not new.  Although it was not previously 
considered, it is not new because it is cumulative and 
redundant, and does not show a nexus between the veteran's 
current disability an any in-service disease or injury.

The record contains statements from two pedorthists.  To put 
the statements of the pedorthists in the proper perspective, 
the Board notes that a pedorthist is defined as a person 
skilled in pedorthics and practicing its application in 
individual cases.  Pedorthics is defined as the design, 
manufacture, fit, and modification of shoes and related foot 
appliances as prescribed for amelioration of painful and/or 
disabling conditions of the foot and limb. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1248 (28th ed. 1994).  The 
definition does not indicate that a pedorthist is skilled in 
the diagnosis of foot problems or in specifying the cause of 
foot problems.  

Even assuming, without deciding, however, that a pedorthist 
is competent to provide medical evidence of a nexus between 
inservice disease or injury and current foot disability, the 
April 1996 statement of Mike Hosford, C.Ped, who provided the 
veteran's orthopedic shoes, is redundant and cumulative of 
the statement received in November 1992 from Dan Hosford, 
C.Ped O.S.T., who had also provided the veteran's shoes.  Dan 
Hosford reported that the veteran had unusually sized feet 
and that foot ailments can be manifested or aggravated due to 
poorly fitting shoes.  Mike Hosford reported that, in many 
cases, foot disorders similar to the veteran's appear to 
result after wearing improper footwear.  He further stated 
that it was "within reason" that the veteran's foot 
problems "could have started and/or been aggravated by the 
conditions he reports in his military service."

Similarly, the January 1994 report from Dr. John E. B. 
Harrison, which was received since the Board's September 1993 
decision, had not been previously considered, but the content 
of such report is cumulative and redundant of evidence 
previously considered.  Dr. Harrison's January 1994 report 
indicates that the veteran was asking for a letter listing a 
diagnosis and prognosis of his foot condition.  The report 
contains a recitation of the veteran's history as provided by 
the veteran.  Dr. Harrison listed eight separate clinical 
diagnoses.  He stated that the veteran had chronic forefoot 
pain for many years which "by history," dated from the time 
he spent in service.  He added, "It is likely that the 
inappropriate footwear that he was required to use 
contributed in some fashion to his ongoing foot problems."  
In pertinent part, Dr. Harrison's January 1994 report is 
substantially the same as the statements previously received 
and considered, which indicated that the veteran reported 
that the onset of his foot problems was in service as a 
result of poorly fitting boots.  It is also essentially 
similar to the November 1992 statement from Dan Hosford, in 
that it rather generally ascribes the veteran's multiple foot 
problems to ill-fitting footwear.  

Even if Dr. Harrison's report were new evidence, it would not 
be material evidence.  The one sentence quoted above is the 
extent of his comment on a possible nexus between the 
veteran's current foot disability and disease or injury 
during his active military service.  He did not specifically 
indicate which of the eight clinical diagnoses listed was or 
were related to the ill-fitting footwear.  Nor does his 
statement that the ill-fitting footwear "contributed in some 
fashion" to the veteran's "ongoing foot problems" indicate 
that the footwear caused or aggravated a particular foot 
disability, or, if so, the underlying medical basis for such 
an opinion.  

The record, as constituted before and since the Board's 
September 1993 decision, is replete with the veteran's 
written statements in which he attributes his current 
disability from multiple bilateral foot disorders to the 
poorly fitting boots he wore and the long marches he endured 
during his basic training.  The lay statement by a fellow 
soldier who underwent basic training with the veteran is also 
cumulative and redundant, as the record already contained the 
veteran's testimony to the effect that he had foot trouble 
during basic training.

The veteran does not agree with the Board's September 1993 
decision.  However, he did not appeal it and it is final.  By 
law, to reopen the claim for service connection for a 
bilateral foot disorder, it is incumbent upon the veteran to 
submit new and material evidence, that is, evidence which is 
not merely cumulative or redundant which bears directly and 
substantially on the matter in question and which must be 
considered to fairly decide the claim.  He has not done so.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  
Specifically, the veteran should submit competent medical 
evidence that a current foot disability is related to a 
disease or injury he incurred or aggravated during has active 
military service.  I also note that, unlike Graves, the 
appellant in this case has not put VA on notice of the 
existence of specific evidence that may be both new and 
material, and sufficient to reopen his claim for service 
connection.

III.  38 U.S.C.A. § 1154(b)

In its memorandum decision, the Court noted that the 
appellant is a combat veteran from the Korean conflict and 
directed the Board to consider the applicability of 
38 U.S.C.A. § 1154(b) (West 1991).  That statute provides 
that in the case of any veteran who engaged in combat during 
a period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred by such service satisfactory lay or other 
evidence of service incurrence, if consistent with the 
circumstances, conditions, and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence in service, unless there is clear and 
convincing evidence to the contrary.  

In Kessel v. West, 13 Vet. App. 9, 15-16 (1999), the Court 
noted that it had held that the term service connection as 
used in 38 U.S.C.A. § 1154(b) refers to proof of incurrence 
or aggravation of disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability, and that it had held to that definition in an 
unbroken line of cases since Caluza, supra.  Citing Caluza, 
the Court reiterated that the evidentiary burden provided for 
combat veterans by 38 U.S.C.A. § 1154(b) relates only to the 
question of service incurrence, that is, what happened then-
not the questions of either current disability or nexus to 
service.  As further noted by the Court in Kessel, at 17, the 
true benefit of section 1154(b) for the combat veteran is 
realized at the merits adjudication stage.  For purposes of 
determining whether the veteran has submitted a well-grounded 
claim, the statements of both the combat veteran and the 
noncombat veteran, standing alone, will generally be 
sufficient to establish the service-incurrence element.  At 
the merits adjudication stage, a noncombat veteran's claim 
must be denied if there is a preponderance of the evidence 
against service incurrence or aggravation; with regard to 
that element, a combat veteran's claim cannot be denied 
unless there is "clear and convincing" evidence to the 
contrary.  

In short, in this case, the benefit of section 1154(b) for 
the veteran is not realized until it has been determined that 
the claim is both reopened and well grounded.  Even then, the 
benefit applies only to the element of incurrence or 
aggravation of disease or injury during his combat service.  

Concerning the hearing loss disability, the veteran has 
claimed that his hearing loss is caused by exposure to 
acoustic trauma in combat service.  Under section § 1154(b), 
the Board must accept the veteran's statements that he was 
exposed to acoustic trauma from artillery during combat, 
unless the statements are not consistent with the 
circumstances, conditions, or hardships of such service, or 
unless the service incurrence or aggravation is rebutted by 
clear and convincing evidence that the disease or injury was 
not incurred or aggravated in service.  The Board will defer 
such discussion until it considers this claim on the merits.

Concerning the foot disabilities, the veteran has not alleged 
that his current foot disabilities are the result of disease 
or injury incurred or aggravated during combat.  Rather, he 
has attributed his current foot disability to ill-fitting 
footwear worn during basic training.  Thus, section 1154(b) 
would not apply to this particular claim.  



ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is reopened and is well grounded.  To this 
extent only, the appeal is granted.  

The claim for service connection for a bilateral foot 
disorder is not reopened.  To this extent, the appeal is 
denied.


REMAND

The veteran has filed a NOD with the RO's April 1997 rating 
decision in which it determined that he had not submitted new 
and material evidence to reopen a claim for service 
connection for a back disorder.  Therefore, the RO is 
required to provide him a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999) (When an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

Also, additional development of the claim for service 
connection for bilateral hearing loss is required.  The 
veteran has submitted the January 1994 statement from Bill 
Redding concerning his lack of occupational noise exposure 
from 1959 until he retired in December 1991.  He also 
testified in 1991 concerning his noise exposure.  Evidence 
concerning his occupational noise exposure between his 
discharge from service in 1954 and 1959, as well as evidence 
concerning any non-occupational noise exposure from 1954 to 
the present, would assist the Board in reaching a decision 
concerning this claim.  In this regard, the Board notes that 
the veteran described himself as a sportsman in his 1991 
testimony.  Consequently, the veteran should specifically 
address whether or not he was exposed to noise, e.g., while 
hunting, etc., and, if so, the extent of such noise exposure.  
As the most recent evidence concerning his current disability 
is from 1992, an additional examination to address the 
current disability and whether or not there is a nexus 
between in-service noise exposure and current disability 
would also assist the Board.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

To ensure full compliance with due process requirements and 
the duty to assist the claimant in developing the evidence, 
the case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its April 1997 
rating decision denying service 
connection for a low back disorder; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

2.  The RO should contact the veteran and 
ask him to provide a detailed statement 
concerning whether or not he had any 
occupational noise exposure and, if so, 
to what extent, between his discharge 
from service in 1954 and 1959, and 
whether or not he had any non-
occupational noise exposure, for example, 
while hunting, and, if so, to what 
extent, between his discharge from 
service in 1954 and the present.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his current hearing 
loss disability.  The examination report 
should include audiometric and speech 
reception test results sufficient to 
determine whether the veteran has a 
current hearing loss disability as 
defined in 38 C.F.R. § 3.385.  In 
addition, the examiner should discuss the 
veteran's noise exposure during and after 
service and indicate whether it is as 
likely as not that the veteran's current 
hearing loss disability is the result of 
acoustic trauma in service.  The claims 
folder should be available to the 
examiner.  

4.  The RO should consider the reopened, 
well-grounded claim for service 
connection for bilateral hearing loss.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and with the 
appropriate time within which to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Board notes, however, that an appeal consists of a 
timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


